Roberts, J.,
dissenting. Not being able to satisfy myself of the correctness of the rule of construction upon which the very able and elaborate Opinion of the majority is based, I respectfully present my separate views leading to a different conclusion; and will only say enough to develop the principles upon which they rest.
The Act making it a criminal offence to retail intoxicating liquors in quantities less than a quart was passed on the 2d day of February, 1856, to take effect on the 1st Monday of April thereafter.
The Penal Code was passed on the 28th day of August, 1856, to take effect on the first day of February, 1857; and contains no such provision as the liquor law. The question is whether the latter repealed the former.
The Code contains a repealing clause which, after enumerating a great many criminal laws of former Sessions, concludes, “ and all other laws and parts of laws relating to crimes and punishments, are hereby repealed.”
The word crime, as used in the Code, signifies every grade of offence.
The liquor law then being a law then in force, and relating to crimes and punishments is literally embraced in this repeal.
*366This expression is unambiguous, and if it be not enforced as expressive of the legislative will, it must be upon some good reason showing that they did not mean what they have so plainly expressed.
That reason is said to be found in the rule of construction, that the liquor law, the Penal Code, and all other Acts on the subject of crime passed during the same Session, must be considered and compared together and construed as one Act.
This would cause the liquor law to be read into the Code as one of its chapters, and would of course evade the force of the repealing clause in the Code.
Before noticing the recognized limitations and restrictions on this rule, it is proper to examine the foundation and principle of the rule itself. It follows very naturally from some of the principles and practice which formerly obtained in England in the enactment of laws by Parliament. Lord Bacon says that “ an Act cannot be altered or repealed in the same Session in which it passed, unless there be a clause inserted expressly reserving a power to do so.” (9 Bacon, 225.)
Originally all Acts of Parliament took effect from the first day of the Session, although passed at different times, weeks and months afterwards. There was no date of approval by the King indorsed on the bill, and it could not be known which one of two Acts first received its final completion. (The King v. Justices of Middlesex, 2 Barnwell & Adolphus, 344.) Under such regulations for enacting laws as these, this rule, in their construction, was forced on the Courts as a necessity. To such an extent was this carried that in Attorney-General v. Chelsea Water-Works Company, (Fitzgibbon, 195) it was held that “ when the proviso of an Act of Parliament is directly repugnant to the purview of it, the proviso shall stand and be held a repeal of the purview, as it speaks the last intention of the makers.” The rule makes the incident tear down the principal. But this case illustrates that the unity of legislative will was held only because its divisibility was not entirely practicable; and so far as it was practicable the Court acted on it. In more modern times the doctrine of Lord Coke has given way before the acknowledged sovereignty of Parliament, and their right to change their will, even in the same Session, without adopting the previous precaution of reserving the power so to do; and an Act takes effect from the date of approval by the King, which is indorsed thereon. Under • these changes it has been held in England that “where two Acts *367of Parliament, passed during the same Session and to come in operation the same day, are repugnant to each other, that which last received the royal assent must prevail, and be considered pro tanto a repeal of the other.” This does not maintain, as does the case of Peyton v. Moseley, (3 Monroe, 78,) in Kentucky, that the two Acts shall be read together as one Act, and allow the repugnant part of the one to stand as an exception; but it admits the divisibility, and possibility of a change of the legislative will, and adopts as the law its last manifestation. What does the rule thus modified amount to, and in what does it differ from the ordinary and familiar rule, that two statutes relating to the same matter are to be considered and construed with reference to each other (not read as one Act, for the reason of that has passed away) and both he made to stand in force, if there be no intentional repeal, inconsistency, or repugnancy manifested ? In nothing but this, that the force of the rule is increased by the greater proximity of time between the two Acts, passed at the same Session. And this is based upon the reason that “ the presumption of so sudden a change or revolution in the minds of the Legislature ought not to be indulged.” (Peyton v. Moseley, 3 Monroe, 78.) Or, in other words, the presumption is much stronger in favor of the unity of the legislative will, in the Acts of the same Session, than in the Acts of different Sessions. Still the Court is left free to determine whether or not there is a change of intention manifested in the separate Acts of the same Session, considering all the parts of both Acts. The mere fact, then, that these two Acts were passed at the same Session is not of itself a sufficient reason, as it is believed, for holding that the repealing clause of the Penal Code is to be totally disregarded.
Did the Legislature, by the adoption of the Penal Code, intend to repeal the liquor law; or did they do that which is irreconcilably inconsistent with its remaining in force as a law ? In either event the repeal was consummated.
An examination of the subject, it is thought, will show this, both expressly and by implication. The Constitution of the State requires that “ within five years after the adoption of this Constitution, the laws, civil and criminal, shall be revised, digested, arranged and published in such manner as the Legislature shall direct, and a like revision, digest and publication shall be made every ten years thereafter.” By an Act of 10th February, 1854, it was provided “ that it shall be the duty of the Governor, by and with the advice and consent of the Senate, to *368appoint three Commissioners, whose duty it shall be to prepare a Code, amending, supplying, revising, digesting and arranging the laws, civil and criminal, of the State, to be submitted to the Legislature for their future action.” This law was enacted in pursuance to the above provision of the Constitution. Most probably the words “the laws, civil and criminal, of the State,” as used in the Constitution and statute, mean the written, and not the unwritten laws of the State. For this purpose, as expressed in the law, the Commissioners were appointed and entered upon their work. They did not present one Code of the laws, but three, to wit: a Penal Code, a Code of Criminal Procedure, a Code of Civil Procedure, and a volume of Revised Statutes. It was evidently the design of all these to embrace all the written laws of the State in a complete system, and that they should all together stand in the place of the Code which the Legislature had directed them to prepare.
It could not fail to attract their attention, in the performance of their duty, that the Constitution provided that “ every law enacted by the Legislature shall embrace but one object, and that shall be expressed in the title.” They prepared the Penal Code in the shape of a, single Act, entitled “ An Act to adopt and establish a Penal Code for the State of Texas.” This is divided into numerous titles relating to the various branches of the criminal law. And so it was adopted by the Legislature. Its design is to comprehend the whole of the criminal law in these various titles. That is evidenced by the very effort made to comply with this provision of the Constitution as to the mode of enacting laws. For the “ one object” here is “ the Penal Code for the State of Texasthat is, a system of written Penal Laws for the State. By the use of the word “ Code,” the idea is precluded that it was intended to adopt a part of a system. That would distort and abridge the meaning of the word.
This however is not left to presumption from the use of particular words, but is plainly expressed in the first Article of the Code itself, which reads, “Article 1. The design of enacting this Code is to define in plain language every offence against the laws of this State, and to affix to each offence its proper punishment.” This does not say some, many or most, of the offences, hut every offence against the laws. If we admit for a moment the hypothesis that the Legislature intended to make this Code exclusively complete within itself, at the moment of its adoption, thereby excluding every other law, written and unwritten, how *369could they have expressed that intention more directly and. explicitly than they have here done ?
In ¡prescribing a rule of construction, the 9th Article reads : “ This Code and every other law upon the subject of crime, that may be enacted, shall be construed according to the plain import of the language in which it is written,” &c. It is hardly reasonable to infer that the Legislature intended to prescribe a rule of construction for the Code and subsequent penal laws, different from that which would apply to prior laws. We must conclude, then, that they did not contemplate that there would be any laws left in force to be construed, which were prior to the Code.
Again, in Part II. it reads as follows, to wit:—
“TITLE I.
DEFINITION AND DIVISION OF OFFENCES.
Art. 54. An offence is an act or omission forbidden by positive law, and to which is annexed, on conviction, any punishment prescribed in this Code.”
Here we are presented with a studied effort at accuracy and precision in giving the definition of an offence in the State of Texas, and one of the prominent and necessary elements of that definition is, that there must be a punishment prescribed in “ this Code.” This would necessarily exclude all penal laws in force prior to the adoption of the Code. It is no answer to this to say that the definition would equally exclude offences, subsequently made ; for the Legislature have not the power to limit or control subsequent legislation, either at the same or subsequent Sessions, as they have former legislation. So too in declaring to what persons the criminal law applies, it is provided in Title III., and Art. 36, that “No act done within the uninhabited portions of the State, by individuals belonging to the several Indian tribes, in their intercourse with each other or with other tribes, and affecting no other person, is considered as an offence against this Code,” &c.
To finish fully the exclusive completeness of this Code, as the system of penal laws for the State, the Section next to the last reads: “Section 2. The following Acts and parts of Acts, to wit:” (here fifty Acts and parts of Acts are enumerated) “together with all other laws and parts of laws relating to crimes and punishments, are hereby repealed.”
If then the Legislature intended that this Code should be a complete system of penal laws within itself, they could not have *370intended otherwise than that any previous enactment, not embraced in it, should not be a penal law.
It may be presented in another point of view equally favorable to its repeal, not expressly, but by implication.
It is well established upon authority, that “ a subsequent statute, revising the whole subject-matter of a former one, and evidently intended as a substitute for it, although it contains no express words to that effect, must, on the principles of law as well as in reason and common sense, operate to repeal the former.” And this is the case, too, when distinct provisions of the former Act are omitted in the latter. (Bartlett and Others v. King, 12 Mass. 537; Sedgwick on Con. & Stat. Law, 126.)
If the correct view of the scope and object of the Code has been taken, it certainly is a revision of the entire penal laws of the State; and there are various considerations indicating that it was intended to be a substitute for all former penal laws. For years past, prior to the adoption of the Code, Acts of the Legislature have been passed, amended, and changed with reference to the Common Law, as the fundamental basis of our system of penal laws. And this process continued during the Session which adopted the Code down to the time of its adoption, and even afterwards by inadvertence as may be supposed. Hot a single Act, passed that Session, either at the first part of it or at the adjourned Session as it is called, makes the least reference directly or indirectly to the Penal Code, except alone the Code of Criminal Procedure. Even the Acts relating to crimes, which were approved after the approval of the Code, make no reference to it, but on the contrary make reference, either by the enacting or repealing clause, to the former Acts. For instance, on the 1st September, 1856, two days after the approval of the Code, an Act was approved concerning public weighers of cotton, and making a penal offence relating thereto; when the Code had made the same thing, substantially, a penal offence ; but there is such a difference in the language as to rebut the idea that one was passed with any reference to the other. (Code, Art. 469; Acts, 90.) On the same day an Act was approved prohibiting the sale of liquor in Jamestown and Starrville, and imposing the penalty prescribed in the liquor law of 2d February, 1856. From which it may he inferred that the Legislature regarded the latter Act still in force. But this will not hold good; for on the 30th August, 1856, after the approval of the Code, an Act is approved preventing slaves from carrying guns, &c., and the *371same Act repeals the sixth Section of the Act of 1840, which had been expressly enumerated and repealed by the repealing clause of the Code. The same day the liquor law was passed, 2d February, 1856, another Act was passed, making it a penal offence to forge, alter, &c., any instrument to get a patent, &c. The latter is substantially inserted in the Code, and the former is entirely omitted. The liquor law, although it was introduced into the Legislature after the Code was, as it is stated by the Attorney-General, still it makes no reference thereto, but on the contrary repeals the Act of 1854. Thus it is obvious that the Legislature had in view the amendment of the old system, in the passage of these various Acts, except the two Criminal Codes ; they constituting a new system, that might or might not be adopted. The minds of the legislators were necessarily led to regard the old and the new systems in contrast, as to which of the two should be the future rule. Both were being perfected at the same time, not in harmony, but in antagonism; not for joining them together in unison, but for adopting one and rejecting the other.
Two bodies cannot occupy the same space at the same time; so the Code being adopted, became a substitute for the Common Law and all its perfecting and amending statutes, which were parsed prior to the Code ; and the liquor law of 2d February, 1856, being one of them, was repealed by the Code. Those passed after the Code must stand, though not in harmony with it, because they are the last expression of legislative will, and cannot therefore be disregarded, by force of what is intended in the Code, which is as to them the anterior law.
If it he said on the one side, that there is no precedent for this, it may be answered on the other, that there is perhaps no similar case to be found, where a criminal code has been adopted, assuming to embrace all the law on the subject. And therefore the question must be resolved on principle.
Penal laws should not only be plain, but they should be plainly not repealed when they are enforced ; especially if they belong to the class of offences mala prohibita.
Other considerations might be presented, conducing to the conclusion here arrived at, but sufficient has been said to develop the basis of the opinion.